Title: To James Madison from Stanley Griswold, 26 November 1804
From: Griswold, Stanley
To: Madison, James


Sir,Walpole, N. H. 26. Nov. 1804.
I have the pleasure to inform you that by letters received last evening from members of the legislature of this state, now sitting at Concord, it appears that the votes for Electors of President and V. president have been canvassed, and that the ticket supported by republicans has succeeded by a majority of 702 votes over the opposite ticket. The result was as follows,


Republican
9088


Federal
8386


Scattering
128

The gentlemen elected are Mess. John Goddard, Levi Bartlett, Jonathan Steele, Robert Alcock, Timothy Walker, George Aldrich, Wm. Tarlton.
Give me leave most cordially to congratulate you on this auspicious event.
The amendment to the U.S. constitution, proposed by the legislature of Massachusetts, was under consideration at the date of my letters (Saturday last,) and would unquestionably be rejected. I am with great respect, Your obedient servt.
Stanley Griswold editor of Pol. Observatory
